BATTS, Circuit Judge
(dissenting). I cannot concur in the conclusion reached by my Brethren.
Under ihe policy the insured had the right to change the beneficiary in the way and under the conditions named by the policy. He also had the right, upon a proper assignment of the policy, to receive a loan. If the beneficiary, his wife, had an interest in the policy, the policy was not assigned, because that interest was not assigned. The interest of the wife ivas the same as in an ordinary policy, except that it was subject to be defeated by the act of the husband in making a change of beneficiary under the conditions and in the manner provided by the policy. This power was nol exercised by the husband, and his execution of an instrument declaring a lien on the policy did not affect the rights of the wife.
These, views are sustained by tlie courts of a number of -the states: South Carolina: Deal v. Deal, 87 S. C. 395, 69 S. E. 886, Ann. Cas. 1912B, 1142; Indiana: Indiana Life Ins. Co. v. McGinnis, 180 Ind. 9, 101 N. E. 289, 45 L. R. A. (N. S.) 192; Massachusetts: Tyler v. Treas., etc., 226 Mass. 306, 115 N. E. 300, L. R. A. 1917D, 633; New Jersey: Sullivan v. Maroney, 76 N. J. Eq. 104, 73 Atl. 842; Colorado: *728Johnson v. Insurance Co., 56 Colo. 178, 138 Pac. 414, L. R. A. 1916A, 868. Cases from Kentucky and Texas are apparently to the contrary. There are also cited as in conflict, cases with reference to certificates of benefit societies, where the rights of the parties are regulated by the rules of the societies, and bankruptcy cases, where the policy is treated as a part of the estate, because the bankrupt is in position to make the cash value of the policy available for his creditors.